Citation Nr: 1241572	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO.  02-20 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of the left knee.  

2.  Entitlement to service connection for osteoarthritis of the right knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and observer


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1989 to February 1990 and from August 1990 to March 1991.  He had additional periods of service with the Reserve Officers' Training Corps (ROTC) and the National Guard of Tennessee.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the above claims.  

In February 2009, the Veteran testified at a video-conference hearing before the undersigned Veteran's Law Judge.  In May 2009 and February 2011, the Board remanded the matter to the RO for additional evidentiary development.

In March 2010, the Veteran filed a claim seeking to reopen his claim of entitlement to service connection for a left ankle disorder.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ) and the Board does not have jurisdiction over it.  As such, it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for osteoarthritis of the right knee is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

The Veteran's osteoarthritis of the left knee was incurred in, or caused by, his military service. 



CONCLUSION OF LAW

The criteria for entitlement to service connection for osteoarthritis of the left knee have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2012).  In this decision, the Board grants service connection for osteoarthritis of the left knee.  This award represents a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

The Veteran contends that he currently suffers from osteoarthritis of the left knee due to the effects of strenuous physical training during military service on his pre-service left knee disorder.  

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  A disease diagnosed after service may be service connected when the evidence establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992); see, e.g., Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  In order to establish service connection, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see generally 38 C.F.R. § 3.303(a).  

In determining whether service connection is warranted, the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the Veteran.  Washington v. Nicholson, 19 Vet. App. 362, 366-67 (2005); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert, 1 Vet. App. at 53; see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Where, as here, an issue is raised as to whether the disorder claimed by the Veteran pre-existed service, VA regulations provide that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities or disorders noted at the time of examination, acceptance, and enrollment.  38 U.S.C.A. §  1111; 38 C.F.R. § 3.304(b).  Therefore, where there is evidence showing that a disorder manifested or was incurred in service, and this disorder is not noted on the Veteran's entrance examination report, this presumption of soundness operates to shield the Veteran from any finding that the unnoted disease or injury preexisted service.  See Gilbert v. Shinseki, No. 11-2355, 2012 WL 5233422, at *6 (Vet. App. October 24, 2012);  Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  

The Veteran contends that he suffered increased knee pain in service, and there is no evidence that any such disorder was noted on his entrance examination report as this report is not of record.  Examination upon entry into active duty is routine, and the Veteran described being examined prior to deployment in August 1990 in detail at his February 2009 Board hearing.  Therefore, the facts at issue here are distinguishable from the facts in the recent case of Smith (Valerie) v. Shinseki, 24 Vet. App. 40, 45-46 (2010), where it was determined that the that the Veteran did not receive an entrance examination prior to entry into a period of active duty for training (ACDUTRA) where the Veteran did not assert that she underwent any such examination, review of the record revealed no evidence that any such examination was conducted, and the military has no requirement the military provide entrance examinations to reservists entering periods of ACDUTRA).  

Here, the Veteran had a period of regular active service, as opposed to a period of ACDUTRA, and he described receiving an entrance examination contemporaneous with his enlistment into active service.  However, while the record contains several periodic examination reports and a separation examination report, his induction examination report is not of record.  Therefore, the evidence shows that the Veteran had an induction examination, but, as the examination report is not present in the record, there is no evidence showing that any left knee problems were noted.  Therefore, as the Veteran was examined, accepted, and enrolled for service, and there is no evidence that any defects, infirmities or disorders were noted at the time of examination, the presumption of soundness applies.  See 38 C.F.R. § 1111.

The presumption of soundness can be rebutted where the evidence clearly and unmistakably shows that the Veteran's disability existed before acceptance and enrollment into service and was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby, 1 Vet. App. at 227.  Evidence is clear and unmistakable where it "cannot be misinterpreted and misunderstood, i.e., it is undebatable.'"  Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (citing Vanerson v. West, 12 Vet. App. 254, 258-59 (1999)).

The record contains clear and unmistakable evidence of a pre-existing left knee disorder.  An operative report from November 1986 shows a diagnosis of a chondral flap fracture of the medial femoral condyle of the left knee with chondromalacia of the patella and describes the arthroscopic debridement of the chondral fracture of the medial femoral condyle and arthroscopic patella shaving performed by the Veteran's private orthopedic surgeon.  These records also show a diagnosis of a torn medial meniscus of the left knee in October 1986, bruising to the knee after a motorcycle accident in March 1987, and a complaint of increased knee pain after an acute injury in April 1987.  In April 1987, the Veteran was diagnosed with a medial collateral ligament strain, with a possibility of a medial meniscus tear or a new chondral fracture. 

However, the evidence does not clearly and unmistakably show that the Veteran's left knee disorder was not aggravated by service.  The Veteran asserts that he did not have ongoing problems with his knees at enlistment, but that, gradually, his knee pain increased throughout his military service.  The severity of pain experienced is a subjective matter that is routinely reported by laypersons based on their sensory observations.  As such, the Veteran is competent to testify to increasing left knee pain in service.  See Washington, 19 Vet. App. at 368 (holding that a layperson is competent to report symptoms of pain); see generally Layno v. Brown, 6 Vet. App. 465, 471 (1994).  The Board also finds that this statement is credible as it is consistent with the history taken by the VA examiner in March 2012.  See Gardin v. Shinseki, 613 F.3d 1374, 1379-1380 (Fed. Cir. 2010) ("[T]he Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.") (quoting Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006)).  Furthermore, in a March 2012 VA examination report and July 2012 addendum, the VA examiner asserted that the Veteran had progressive disability of both knees and increased degeneration of the left knee during his years of military service.  Therefore, as there is lay and medical evidence showing that the Veteran's left knee disorder was aggravated in service, the presumption of soundness is not defeated.  Consequently, the Board may not find that the Veteran's current left knee disorder pre-existed service, and the second element of a service connection claim, the manifestation or incurrence of an in-service disease or injury, is established on the basis of the Veteran's competent and credible reports of increasing knee pain during service and the opinions provided in the March 2012 VA examination report and July 2012 addendum.

With regard to the first element of a claim for service connection, the Veteran's medical records and VA examination reports consistently show a diagnosis of osteoarthritis of the left knee.  Specifically, x-rays taken in November 2006 showed a small corticated bony fragment adjacent to the lateral left patellar facet, possibly an old fracture; mild spurring of the patella; and increased bony formation along the posteromedial tibial plateau.  Therefore, a current disability of left knee osteoarthritis is clearly established by the medical evidence of record.

Lastly, the third element of a claim for service connection, a nexus between the current disability and an incident or injury in service, is established as the greater weight of the medical evidence establishes a relationship between the Veteran's current left knee osteoarthritis and his knee pain in service.  The March 2012 VA examiner determined that the Veteran suffered knee joint deterioration during service due to the impact of the physical requirements on his historically problematic left knee, eventually leading to osteoarthritis.  In the July 2012 addendum, the examiner further explained that the Veteran had no residual disability from his 1986 left knee surgery at the time he entered into active service as he had successfully undergone a two-year course of physical therapy.  However, strenuous activity in service caused progressive disability of the knee with symptoms of pain, stiffness, and decreased range of motion, leading to increased degeneration of the left knee.

In June 2008, a VA examiner provided the opinion that the Veteran's osteoarthritis of the left knee was due to his excessive weight and not the physical strain of service, but this opinion was premised on a lack of medical records documenting treatment for knee pain in service.  In light of the Veteran's competent and credible reports of increasing knee pain in service, the Board finds this opinion to be of little probative value as it is premised on an inaccurate assessment of the Veteran's in-service knee problems.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

Therefore, as the evidence of record establishes a diagnosis of osteoarthritis of the left knee; gradually increasing knee pain and progressive degeneration of the left knee due to physical training in service; and a relationship between the Veteran's current osteoarthritis and joint deterioration due to military physical training, service connection for osteoarthritis of the left knee is warranted.  See 38 C.F.R. 
§ 3.303; Shedden, 381 F.3d at 1167; see also Wagner, 370 F.3d 1094 (explaining that Congress intended for claims to be service connected on the basis of incurrence in service and not aggravation in service where the presumption of soundness is not overcome).  All doubt has been resolved in favor of the Veteran.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53.  


ORDER

Service connection for osteoarthritis of the left knee is granted.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran contends that he suffers from osteoarthritis of the right knee due to strenuous physical activity during his military service.  He also asserts, in the alternative, that his osteoarthritis of the right knee is secondary to his service-connected mechanical low back pain with arthritis.  His medical records and VA examination reports establish a diagnosis of osteoarthritis of the bilateral knees, worse on the left than the right.  See, e.g., March 2012, August 2009, and June 2008 VA examination reports and November 2006 private treatment records.  He reports a long history of intermittent knee pain beginning in 1986.  Records from September 1986 show a diagnosis of non-union of the ossicle of the right tibial tubercule of the right knee.  X-rays showed lateral subluxation of patellae, non-union of the ossicle, and overgrowth of the tibial tubercule.  An excision of the ossicle patellar tendon of the right knee was recommended, but there is no indication in the record that this operation was ever performed.  The Veteran sought no additional treatment for the identified right knee disorder following the September 1986 evaluation.

This claim was previously remanded in May 2009, in order to obtain additional medical opinions regarding the etiology of the Veteran's osteoarthritis of the right 


knee, and again in February 2011, for clarification on the nature of the Veteran's pre-service right knee disorder.  As the decision above grants service-connected for osteoarthritis of the left knee, the Veteran's claim for osteoarthritis of the right knee must be remanded for an additional medical opinion addressing the possibility of a relationship between the Veteran's osteoarthritis of the right knee and his service-connected osteoarthritis of the left knee to ensure that all theories of entitlement raised by the record may be properly considered when the Board renders a decision on this claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); cf. Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006) ("[A]lthough there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim.").

An effort should also be made to obtain any additional VA treatment records for the Veteran showing treatment for his bilateral knee disorder, dated since November 2010.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a complete copy of the Veteran's treatment records pertaining to a bilateral knee disorder from the VA Medical Center in Nashville, Tennessee, dated since November 2010.

2.  Thereafter, request an addendum to the March 2012 VA examination report from the same examiner who conducted the March 2012 examination, if possible.  If the same examiner is not available, a different examiner should be asked to review the claims folder and provide the requested opinion.



Based on the review of this Remand and the claims folder, to include consideration of the Veteran's lay statements of record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's osteoarthritis of the right knee is (a) proximately due to, (b) the result of, or 
(c) aggravated by his service-connected osteoarthritis of the left knee.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  Review the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.  

4.  Finally, readjudicate the claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


